Citation Nr: 0946339	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected death pension benefits, to include the issue of 
whether the net worth of the Veteran's surviving spouse is a 
bar to receipt of payment of pension benefits.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1946.  He died in May 2006, and the appellant seeks death 
pension benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The claims file was subsequently transferred to 
the RO in Albuquerque, New Mexico, who has jurisdiction of 
the matter.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).


FINDING OF FACT

Since the receipt of the appellant's application for VA 
nonservice-connected death pension benefits in December 2006, 
some portion of the corpus of the appellant's estate may 
reasonably be consumed in order to provide for her own 
maintenance.


CONCLUSION OF LAW

The appellant's net worth is a bar to receipt of payment of 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 1522, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 
3.263(b), 3.274(c), 3.275(b)(d) (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if:  (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.3(b)(4) (2009).



The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542.

The applicable criteria provide that pension shall be denied 
or discontinued when the corpus of the estate of the 
surviving spouse is such that under all the circumstances, 
including consideration of the annual income of the surviving 
spouse, it is reasonable that some part of the corpus of such 
estate be consumed for the surviving spouse's maintenance.  
38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(c).  

The terms "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. §§ 3.263(b), 3.275(b).  

In determining whether some part of the claimant's estate 
shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following:  Whether the property 
can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents; potential 
rate of depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).



In this case, the appellant claims that she is entitled to 
death pension benefits.  It is not in dispute that the 
Veteran had qualifying service, as he served during World War 
II and had honorable service.  Moreover, evidence in the file 
shows that at the time of his death in May 2006, he was 
permanently and totally disabled from nonservice-connected 
disability and in receipt of disability pension benefits 
including aid and attendance benefits.  

Thus, the question presented here is whether the appellant 
meets the net worth and annual income requirements for 
receipt of death pension benefits.  In June 2007, the RO 
denied the appellant's claim on the basis that her net worth 
was sufficient to meet her living expenses at that time.  In 
a Corpus of Estate Determination that month, it was shown 
that although her monthly expenses exceeded her month income 
by a substantial amount, her assets were sufficient to meet 
her needs at that time, considering her life expectancy of 
5.9 years and the time it would take (17.9 years) to deplete 
her financial resources.  As discussed below, it is also the 
Board's judgment that the net worth of the appellant is a bar 
to receipt of nonservice-connected death pension.

In her December 2006 application for death pension benefits, 
the appellant reported that she received recurring monthly 
income of Social Security benefits in the amount of $832.50.  
Her net worth, consisting of cash, bank accounts, CDs (from 
which she noted that she had sold her house), was $79,510.77 
plus $30,000.  Documentation from the Social Security 
Administration shows that effective in December 2006, the 
appellant received $981.50 in monthly benefits.  In February 
2007, a detailed expense report was received from the 
appellant, showing monthly expenses of $100 for food, $50 for 
clothing, $105 for utilities, $55 for cell phone, and $20 for 
haircuts/grooming.  She also indicated in the report that she 
sold her home in October 2006, and that her housing expenses 
were presently $2,095 per month.  Thus, her monthly expenses 
amounted to $2,425.  She also reported estimated medical 
expenses of $500 annually.  

In an April 2008 statement, the appellant provided an 
accounting of her current income, expenses, and net worth.  
She listed monthly Social Security income of $907, expenses 
(minimum) of $2,600, and net worth of $37,000.  She stated 
that her monthly expenses exceeded her monthly income by 
$1,693.  She asserted that there was no reason to deny her 
claim based upon her current net worth and her current 
expenses that were increasing.  At her current income rate, 
she argued, she could only continue to meet her financial 
obligations for about five years, and that was without 
consideration of inflation, medical expenses, and other 
expenses.  

In a statement and in itemized medical expense reports 
received in September 2008, the appellant furnished 
additional out-of-pocket medical expenses for the period of 
August 2007 through July 2008.  In summary, the medical 
expenses amounted to a total of $4,918.59 for the period, or 
an average of $409.88 per month.  

In a report of contact form dated in January 2009, the RO 
contacted the appellant, speaking with her son upon her 
permission, and advised that evidence was needed to explain 
the discrepancy in reported net worth from $109,000 to 
$37,000.  In a March 2009 letter, the RO again requested the 
appellant to clarify her net worth, as the record contained 
conflicting information on that matter.  There was no 
response from the appellant.  

The considerations concerning net worth as an eligibility 
factor for death pension, as set forth above, are necessary 
since it is inconsistent with the pension program to allow a 
surviving spouse to collect a pension while simultaneously 
enjoying the benefit of a sizable estate.  There are no 
precise guidelines which establish what size estate would 
preclude the payment of death pension.  A review of the 
record shows that at the time that the appellant filed her 
death pension application in December 2006, her net worth 
amounted to $109,510.77.  Then, about 16 months later the 
appellant reported that her net worth was substantially less 
at $37,000.  

The RO attempted to clarify this discrepancy with the 
appellant, but did not receive any explanation.  It was 
known, however, that the appellant's monthly expenses far 
exceeded her income from the time of her pension application.  
Presumably, the bulk of the corpus of her estate was derived 
from the sale of her home as she reported in October 2006, 
and it appears that it may have been depleted by a 
substantial amount, although there is no evidence to show 
that corpus of the appellant's sizable estate has been 
depleted.  

In any case, under the circumstances and the facts as 
presented regarding the appellant's net worth, and her 
failure to provide requested information to confirm current 
net worth, it would not be unreasonable to find that a part 
of the appellant's estate - whether it is actually in excess 
of $100,000 or $37,000 - may be devoted towards her care and 
maintenance.

Because some portion of the corpus of the appellant's estate 
may reasonably be consumed in order to provide for her own 
maintenance, the Board concludes that the appellant's claim 
must be denied.

The appellant is advised that should her net worth or 
household income change in the future, she is encouraged to 
reapply for pension and her potential entitlement will be 
determined in light of the facts then of record.  This is not 
to say that her estate must be completely consumed in order 
for her to establish eligibility.  Rather, it is only 
necessary that the estate be reduced to a more reasonable 
amount.  At this time, however, the evidence does not show 
that the appellant meets the net worth eligibility 
requirements for death pension benefits.  







ORDER

As the net worth of the Veteran's surviving spouse is a bar 
to receipt of payment of VA nonservice-connected death 
pension benefits, the claim is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


